DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 2/10/2020 is acknowledged.

Claims 75 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2020.

s 60, 62, 71-74 and 77-79 are examined on the merits.  No claims are allowed.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. See Responses below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained and extended to amended claims) Claims 60, 62, 71-74 and 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 60, 62, 71-74 and 77-79 are rejected as lacking adequate descriptive support for:
A mutated influenza virus for vaccine production, comprising:
a modified H1N1 influenza virus genome comprising a deletion of NS1 virulence factor activity, wherein the deletion of NS1 virulence factor activity comprises a deletion of at least part of an NS1 virulence factor gene;
a first set of one or more mutation(s) within the modified H1N1 influenza virus’ NP
segment, wherein the first set of one or more mutation(s) comprises a first set of one or more point mutation(s) that confer replicative competence, wherein the first set of one or more point mutations comprises a G346A mutation in the H1N1 influenza virus genome; and



A deletion of a virulence factor is also engineered into the virus, such as deleting the nucleotides beyond positions 57 to 528 of the genomic sequence that encodes the NS1 protein. This replication temperature phenotype applies to any host or cell.

In support of this claimed genus, the application discloses one example in which influenza A California/04/09 lacks the NS1 genomic segment at nucleotides 56-529 and possibly the point mutations at positions 346 (G346A) of the NP protein or at positions 261 (T261G) and 310 (A310G) of the NEP region of the NS protein exhibits the claimed replication temperature phenotype.  No derivatives or variants or mutants thereof are disclosed that can achieve this phenotype. Thus, the application fails to provide examples of any species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that a mutation as recited in claims 60, 62, 71-74 and 77-79 can still retain this replication temperature phenotype without specifying where in each of the 8 genomic segments of the mutated influenza virus the point mutations occur.  Presently, the point mutations are only specified as being located in the virus genome (“in the H1N1 influenza virus genome”), but not specifically in the genomic segment of NS1, NP and NS (which codes for NEP and NS1).  Moreover, no correlation has been made to 
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Response to arguments:
Applicant’s arguments have been considered in full but are not persuasive:	
Applicants contend that the amendments to the claims place discrete boundaries around regions within the influenza genome and in view of the detailed description of the application clear guidance has been provided for selecting and identifying suitable mutations.  In lieu of this, the invention as currently amended describes a delimited set of mutated viruses that is adequately described by the application as filed and that can be adequately replicated by a person of ordinary skill without excessive or undue experimentation.  

In response, the Examiner agrees that applicants are in possession of and if claim 60 were to be amended accordingly, this rejection would be withdrawn:
[60. A mutated influenza A H1N1 virus for vaccine production, comprising: 
a modified H1N1 influenza virus genomic segment comprising a deletion of NS1 virulence factor activity, wherein the deletion of NS1 virulence factor activity comprises a deletion of at least part of an NS1 virulence factor; 
a first set of one or more mutation(s) within the modified H1N1 influenza virus’ nucleoprotein (NP) genomic segment, wherein the first set of one or more mutation(s) comprises 
a second set of one or more mutation(s) within the modified H1N1 influenza virus’ nuclear export protein (NEP) genomic segment, wherein the second set of one or more mutation(s) comprises a second set of one or more point mutation(s) selected from the group consisting of a T261G and an A310G mutation in the H1N1 influenza virus genomic segment coding for NEP;
wherein the genomic segments of NP and NEP are full-length.]

This mutated version of influenza H1N1 virus specifies that the point mutations of the nucleic acid sequences which encode NP and NEP proteins are specific to the genomic segments that code for NP and NEP and not generically located within the genome of the virus (i.e., any of the 8 genomic segments).  In addition, it is also required that genomic segments with point mutations are full-length.  

While the present invention is drawn to a mutated influenza virus with specific point mutations positions identified, the claimed invention does not specify that the point mutations are present in the genomic segments of the H1N1 influenza virus that codes for the claimed proteins.  Therefore, the question to be answered is if the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time the application was filed, had possession of the claimed invention.   
As stated above, the application discloses one example in which influenza A California/04/09 (H1N1) lacks the NS1 genomic segment at nucleotides 56-529 and point mutations at positions 346 (G346A) of the genomic segment encoding NP protein or at positions 261 (T261G) and 310 (A310G) of the NEP region of the genomic segment encoding the NS protein, which exhibit the claimed replication temperature phenotype.  The claimed mutated H1N1 influenza virus is based on using genomic segments which encode NS1, NP and NEP proteins which have approximately 230, 498 and 121 amino acids, respectively.  The specification does not provide any additional examples of mutated influenza viruses with a deletion in the NS1 that targets the NS1 virulence factor, other than the specific deletion at nucleotide positions 56-529 and with regard to replication phenotypes relative to incubation 
Lastly, the limitations of claims 71-74 and 77-79 are interpreted to be supported by the specification and the state of the prior art.  However, the focus of this rejection are the limitations presented in claim 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.